     CASE 0:17-cr-00087-PAM-SER Document 130 Filed 07/07/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

United States of America,                                   Crim. No. 17-87 (PAM/SER)

                            Plaintiff,

v.                                                                               ORDER

Shawn Robert Dooling,

                        Defendant.
        ___________________________________________________________

      This matter is before the Court on Defendant Shawn Robert Dooling’s Motion for

Compassionate Release under the First Step Act. Dooling asserts that the current COVID-

19 pandemic constitutes an extraordinary circumstance that calls for reducing his sentence

to time served and ordering a period of supervised release. The Government opposes the

Motion, arguing that Dooling does not warrant such extraordinary relief. For the following

reasons, the Court denies the motion.

BACKGROUND

      On August 29, 2018, a jury convicted Dooling on three counts of mail fraud, two

counts of wire fraud, and one count of money laundering. (Docket No. 92.) The Court

sentenced Dooling to 96 months’ imprisonment, to be followed by 3 years’ supervised

release. (Docket No. 115.) The Court granted Dooling an extension to self-surrender on

July 15, 2019. (Docket No. 117.) With credit for good time, Dooling is scheduled for

release in May 2026. He is currently incarcerated at the Federal Prison Camp in Duluth,

Minnesota (“FPC-Duluth”).
     CASE 0:17-cr-00087-PAM-SER Document 130 Filed 07/07/20 Page 2 of 4




DISCUSSION

         The First Step Act allows the Court to order a defendant’s release for “extraordinary

and compelling reasons.” Id. § 3582(c)(1)(A)(i). Such reasons include a terminal illness,

“a serious physical or medical condition,” or other condition “that substantially diminishes

the ability of the defendant to provide self-care within the environment of a correctional

facility.” U.S.S.G. § 1B1.13, cmt. n.1(a)(ii). Dooling suffers from Type II diabetes, high

cholesterol, neuropathy, autonomic dysfunction, psoriasis, and psoriatic arthritis. (Dooling

Mot. (Docket No. 124) at 1.)

         Dooling submitted a request for release under the First Step Act to the Warden of

FPC Duluth, and it was denied on April 8, 2020. (Docket No. 129-1.) Dooling has thus

established that he complied with the First Step Act’s exhaustion requirements. 18 U.S.C.

§ 3582(c)(1)(A).

         Dooling argues that he is more vulnerable to COVID-19 because he has Type II

diabetes. Recent guidance from the Centers for Disease Control (CDC) makes clear that

those suffering from diabetes are at increased risk of severe complications from COVID-

19. Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19),

People        of     Any       Age       with       Underlying      Medical       Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited July 6, 2020). On April 16, 2020, Dooling was

screened for risk factors associated with the virus, and the nurse noted that he met the

criteria for diabetes, though his diabetes “does not require frequent monitoring.” (4/16/20

BOP Health Services Clinical Note (Docket No. 125) at 11.) Dooling does not depend on

                                                2
     CASE 0:17-cr-00087-PAM-SER Document 130 Filed 07/07/20 Page 3 of 4




insulin. (1/16/20 BOP Health Services Clinical Note (Docket No. 125) at 48.) His diabetes

has improved since he entered the BOP. (9/19/20 BOP Health Services Clinical Note

(Docket No. 125) at 70.)      His well-managed diabetes does not warrant compassionate

release.

       Dooling also contends that the medication he takes for his psoriasis and psoriatic

arthritis place him at a greater risk for complications if infected with COVID-19. Indeed,

the new CDC guidelines acknowledge that the immunosuppressant medications for those

conditions may increase a person’s vulnerability to the virus. Centers for Disease Control

and Prevention, Coronavirus Disease 2019 (COVID-19), People of Any Age with

Underlying Medical Conditions, (last visited July 6, 2020).         However, notes from

Dooling’s March 19, 2020, clinic visit indicate that he had both psoriasis and psoriatic

arthritis for 10 years, yet he never treated them before prison. (3/19/20 Clinic Notes

(Docket No. 125) at 13.) Dooling has not established that he is not receiving necessary

medical care or that he is unable to care for himself in prison. See U.S.S.G. § 1B1.13,

application note 1(A).

       FPC Duluth is taking significant steps to prevent the virus from spreading and

isolate infected people. Only one inmate at FPC Duluth has tested positive for the virus.

Federal    Bureau        of    Prisons,   COVID-19        Inmate     Test     Information,

https://www.bop.gov/coronavirus/ (last visited July 6, 2020). Three other inmates arrived

at FPC Duluth after testing positive at other facilities and were immediately quarantined

upon arrival. (Olt Decl. (Docket No 129-2) at ¶ 2-4.) They shall remain isolated until

testing negative on two subsequent tests. One additional inmate self-surrendered and tested

                                            3
     CASE 0:17-cr-00087-PAM-SER Document 130 Filed 07/07/20 Page 4 of 4




positive during the facility’s standard period of quarantine. (Id. at 3.) The virus’s presence

at FPC Duluth does not alone constitute “extraordinary and compelling reasons” for the

Court’s reconsideration of Dooling’s sentence. 18 U.S.C. § 3582(c)(1)(A)(i).

       Even if Dooling’s health conditions warranted compassionate release, the Court

must also find that reducing his sentence would be prudent in light of the sentencing factors

in 18 U.S.C. § 3553(a). Dooling did not accept responsibility for perpetuating a $13

million fraud on his victims. Allowing him to serve less than 15 percent of his sentence

would not reflect the seriousness of his offense or the need to provide deterrence to others.

The Court considered Dooling’s health conditions at sentencing, and some of his conditions

have improved since that time. (See 9/19/20 BOP Health Services Clinical Note at 70.)

The § 3553(a) factors do not warrant a reduction in Dooling’s sentence.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that Dooling’s Motion for

Compassionate Release (Docket No. 124) is DENIED.



Dated: July 7, 2020

                                           s/ Paul A. Magnuson
                                           Paul A. Magnuson
                                           United States District Court Judge




                                              4
